Judgment and order reversed on the law and facts, with costs, and complaint dismissed, with costs, on the ground that the finding of the jury that defendant promised to pay plaintiffs a commission was against the weight of evidence, and that the promise, if made, was nudum pactum. Blaekmar, P. J., Jaycox and Kelby, JJ., concur; Manning and Young, JJ., vote for reversal and a new trial, on the ground that the verdict was against the weight of evidence, but dissent as to the dismissal of the complaint.